internal_revenue_service number release date index number ------------------------------- -------------------------- ------------------------------ ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 plr-149550-08 date date legend ---------------------------- distributing ------------------------------------------------------------------------- -------------------------------------------------------------------- controlled ------------------------------------------------------------------------ -------------------------------------------------------------------------- -------------------------------- controlled ------------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------------------------ controlled ------------------------------------------------------------------------- -------------------------------------------------------------------------- ------------------------------- property property property property busine sec_1 busine sec_2 -------------------------- ----------------------- ------------------------- ------------------------- --------------------- ------------------------------ plr-149550-08 shareholder shareholder shareholder shareholder a ----------------- -------------------- ---------------- ----------------------- ------- b ----- c d e date date date ------- ----- ------- ------------------ --------------------- ------------------ state x -------- dear --------------- this letter responds to your date letter requesting rulings on certain federal_income_tax consequences of the proposed transaction described below the information provided in that letter and in later correspondence is summarized below the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process moreover this office has not reviewed any information pertaining to and has made no determination regarding whether the distributions described below satisfy the business_purpose requirement of sec_1_355-2 ii are used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or plr-149550-08 the controlled_corporation or both see sec_355 of the internal_revenue_code the code and sec_1_355-2 or iii are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation or both see sec_355 and sec_1_355-7 facts distributing is currently an s_corporation formed in state x on date distributing elected s_corporation status on date distributing has a single class of voting common_stock shareholder shareholder shareholder and shareholder are the only shareholders of distributing shareholder owns a shares of distributing voting common_stock shareholder shareholder and shareholder each own b shares of distributing voting common_stock distributing organized controlled controlled and controlled in state x on date distributing has not transferred any assets to these controlled corporations for at least the last five years distributing has operated busine sec_1 and busine sec_2 in state x busine sec_1 is performed on property property and property busine sec_2 is performed on property financial information has been received indicating that busine sec_1 and busine sec_2 has gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years proposed transaction distributing has proposed the following transactions collectively the proposed transaction i distributing will transfer property and a portion of property to controlled in exchange for all of the controlled stock controlled contribution ii distributing will distribute c shares of controlled stock to shareholder in exchange for d shares of shareholder 1’s distributing stock distributing will distribute e shares of controlled stock to shareholder in exchange for all of shareholder 2’s distributing shares distributing will distribute all of the shares of controlled to shareholder and shareholder iii controlled will engage in busine sec_1 on property and property plr-149550-08 iv v vi controlled will make an s_corporation_election steps i - ii and iv will all occur at the same time distributing will transfer property and a portion of property to controlled in exchange for all of the controlled stock controlled contribution vii distributing will distribute c shares of controlled stock to shareholder in exchange for d shares of shareholder 1’s distributing stock distributing will distribute e shares of controlled stock to shareholder in exchange for all of shareholder 3’s distributing shares distributing will distribute all the shares of controlled to shareholder and shareholder viii controlled will engage in busine sec_1 on property and property ix x xi controlled will make an s_corporation_election steps vi - vii and ix will all occur at the same time distributing will transfer a portion of property to controlled in exchange for all of the controlled stock controlled contribution xii distributing will distribute c shares of controlled stock to shareholder in exchange for d shares of shareholder 1’s distributing stock distributing will distribute e shares of controlled stock to shareholder in exchange for all of shareholder 4’s distributing shares distributing will distribute all the shares of controlled to shareholder and shareholder xiii controlled will engage in busine sec_1 on property xiv controlled will make an s_corporation_election xv steps xi - xii and xiv will all occur at the same time xvi distributing will continue to engage in busine sec_2 on property the following representations are made with respect to the distributions representations- controlled contribution a the fair_market_value of the controlled corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange plr-149550-08 b no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation c the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted d the years of financial information submitted on behalf of the business contributed to the controlled corporation is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted e following the transaction the distributing and controlled corporation will each continue the active_conduct of its business independently and with its separate employees f the distribution of the stock or stock and securities of the controlled corporation is carried out for the following corporate business purposes i the transaction will resolve management problems that exist as a result of the president and majority shareholder wanting to step away from corporate leadership and none of the other shareholders wanting to cede that responsibility to any other shareholder ii the transaction will provide greater stability and strength to the busine sec_1 operation on property by enabling shareholder who has managed the daily operation of that property to focus only on that property without having to share decision making with other shareholders iii the transaction will also provide greater stability and strength to the business retained by distributing for the reason that shareholder will have the time to focus on that business instead of being concerned about busine sec_1 and having to resolve disputes among shareholders regarding busine sec_1 operations the distribution of the stock or stock and securities of the controlled corporation is motivated in whole or substantial part by one or more of these corporate business purposes g the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 h the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the sum of i the total liabilities assumed within the meaning of sec_357 by controlled and plr-149550-08 i j ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization the liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred the total fair_market_value of the assets transferred to controlled in the controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock_or_securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange k the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange l the aggregate fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the aggregate adjusted_basis of these assets m the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction n no intercorporate debt will exist between the distributing_corporation and controlled at the time of or subsequent to the distribution of the controlled corporation stock o for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution p for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in plr-149550-08 d and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution q payments made in connection with all continuing transactions if any between the distributing and the controlled corporation will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arms length r no two parties to the transaction are investment companies as defined in sec_368 and iv s there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled corporation stock t immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 representations- controlled contribution u the fair_market_value of the controlled corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange v no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation w the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted x the years of financial information submitted on behalf of the business contributed to the controlled corporation is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted plr-149550-08 y following the transaction the distributing and controlled corporation will each continue the active_conduct of its business independently and with its separate employees z the distribution of the stock or stock and securities of the controlled corporation is carried out for the following corporate business purposes i the transaction will resolve problems that exist as a result of the president and majority shareholder wanting to step away from corporate leadership and none of the other shareholders wanting to cede that responsibility to any other shareholder ii the transaction will provide greater stability and strength to the busine sec_1 operation on property by enabling shareholder who has managed the daily operation of that property to focus only on that property without having to share decision making with other shareholders iii the transaction will also provide greater stability and strength to the business retained by distributing for the reason that shareholder will have the time to focus on that business instead of being concerned about busine sec_1 and having to resolve disputes among shareholders regarding busine sec_1 operations the distribution of the stock or stock and securities of the controlled corporation is motivated in whole or substantial part by one or more of these corporate business purposes aa the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 bb the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the sum of i total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization cc the liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred dd the total fair_market_value of the assets transferred to controlled in the controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock_or_securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange plr-149550-08 ee the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange ff the aggregate fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the aggregate adjusted_basis of these assets gg the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction hh no intercorporate debt will exist between the distributing_corporation and controlled at the time of or subsequent to the distribution of the controlled corporation stock ii for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution jj for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution kk payments made in connection with all continuing transactions if any between the distributing and the controlled corporation will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arms length ll no two parties to the transaction are investment companies as defined in sec_368 and iv mm there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such plr-149550-08 corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled corporation stock nn immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 representations-controlled contribution oo the fair_market_value of the controlled corporation stock and other consideration to be received by each shareholder of the distributing_corporation will be approximately equal to the fair_market_value of the distributing_corporation stock surrendered by the shareholder in the exchange pp no part of the consideration to be distributed by the distributing_corporation will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation qq the years of financial information submitted on behalf of the distributing_corporation is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted rr the years of financial information submitted on behalf of the business contributed to the controlled corporation is representative of the business’s present operation and with regard to such business there have been no substantial operational changes since the date of the last financial statements submitted ss following the transaction the distributing and controlled corporation will each continue the active_conduct of its business independently and with its separate employees tt the distribution of the stock or stock and securities of the controlled corporation is carried out for the following corporate business purposes i the transaction will resolve problems that exist as a result of the president and majority shareholder wanting to step away from corporate leadership and none of the other shareholders wanting to cede that responsibility to any other shareholder ii the transaction will provide greater stability and strength to the busine sec_1 operation on property by enabling shareholder who has managed the daily operation of that property to focus only on that property without having to share decision making with other shareholders iii the transaction will also provide greater stability and strength to the business retained by distributing for the reason that shareholder will have the time to plr-149550-08 focus on that business instead of being concerned about busine sec_1 and having to resolve disputes among shareholders regarding busine sec_1 operations the distribution of the stock or stock and securities of the controlled corporation is motivated in whole or substantial part by one or more of these corporate business purposes uu the transaction is not used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 vv the total adjusted_basis and the fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the sum of i total liabilities assumed within the meaning of sec_357 by controlled and ii the total amount of any money and the fair_market_value of any other_property within the meaning of sec_361 received by distributing and transferred to its creditors in connection with the reorganization ww the liabilities assumed within the meaning of sec_357 by controlled in the controlled contribution were incurred in the ordinary course of business and are associated with the assets being transferred xx the total fair_market_value of the assets transferred to controlled in the controlled contribution will exceed the sum of i the amount of any liabilities assumed within the meaning of sec_357 by controlled in connection with the exchange ii the amount of any liabilities owed to controlled by distributing that are discharged or extinguished in connection with the exchange and iii the amount of any cash and the fair_market_value of any other_property other than stock_or_securities permitted to be received under sec_361 without the recognition of gain received by distributing in connection with the exchange yy the fair_market_value of the assets of controlled will exceed the amount of its liabilities immediately_after_the_exchange zz the aggregate fair_market_value of the assets transferred to controlled in the controlled contribution will equal or exceed the aggregate adjusted_basis of these assets aaa the distributing_corporation neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction bbb no intercorporate debt will exist between the distributing_corporation and controlled at the time of or subsequent to the distribution of the controlled corporation stock plr-149550-08 ccc for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution ddd for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of controlled stock entitled to vote or percent or more of the total value of shares of all classes of controlled stock that was either i acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock_or_securities that were acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution eee payments made in connection with all continuing transactions if any between the distributing and the controlled corporation will be for fair_market_value based on the terms and conditions arrived at by the parties bargaining at arms length fff no two parties to the transaction are investment companies as defined in sec_368 and iv ggg there is no acquisition of stock of the distributing_corporation or any controlled_corporation including any predecessor or successor of any such corporation that is part of a plan or series of related transactions within the meaning of sec_1_355-7 that includes the distribution of the controlled corporation stock hhh immediately after the distribution neither distributing nor controlled will be a disqualified_investment_corporation within the meaning of sec_355 rulings-contribution based solely on the information and representations submitted we rule as follows on the proposed transaction the transfer by distributing to controlled of assets in exchange for all of the outstanding_stock of controlled followed by distributing’s distribution of c shares of controlled stock to shareholder in exchange for d shares of plr-149550-08 shareholder 1’s distributing stock followed by distributing’s distribution of e shares of controlled stock to shareholder in exchange for all of shareholder 2’s distributing shares will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on its transfer of property to controlled in exchange for controlled stock sec_361 controlled will not recognize any gain_or_loss on the receipt of assets from distributing in exchange for controlled stock sec_1032 controlled 1’s basis in each asset received from distributing will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled 1’s holding_period in each asset received from distributing will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the distribution of all the controlled stock to shareholder and shareholder in exchange for a portion of shareholder 1’s distributing stock and all of shareholder 2’s distributing stock sec_361 shareholder and shareholder will not recognize any gain_or_loss and will not otherwise include amount in income on their receipt of shares of controlled stock in exchange for distributing stock sec_355 the basis of the controlled stock in the hands of shareholder and shareholder immediately_after_the_exchange will be the same as that shareholder’s basis in the distributing stock held and surrendered immediately before the exchange sec_358 the holding_period of the controlled stock received by shareholder and shareholder will include the holding_period of the distributing stock exchanged therefore provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 rulings-contribution plr-149550-08 the transfer by distributing to controlled of assets in exchange for all of the outstanding_stock of controlled followed by distributing’s distribution of c shares of controlled stock to shareholder in exchange for d shares of shareholder 1’s distributing stock followed by distributing’s distribution of e shares of controlled stock to shareholder in exchange for all of shareholder 3’s distributing shares will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on its transfer of property to controlled in exchange for controlled stock sec_361 controlled will not recognize any gain_or_loss on the receipt of assets from distributing in exchange for controlled stock sec_1032 controlled 2’s basis in each asset received from distributing will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled 2’s holding_period in each asset received from distributing will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the distribution of all the controlled stock to shareholder and shareholder in exchange for a portion of shareholder 1’s distributing stock and all of shareholder 3’s distributing stock sec_361 shareholder and shareholder will not recognize any gain_or_loss and will not otherwise include amount in income on their receipt of shares of controlled stock in exchange for distributing stock sec_355 the basis of the controlled stock in the hands of shareholder and shareholder immediately_after_the_exchange will be the same as that shareholder’s basis in the distributing stock held and surrendered immediately before the exchange sec_358 the holding_period of the controlled stock received by shareholder and shareholder will include the holding_period of the distributing stock exchanged therefore provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 plr-149550-08 rulings-contribution the transfer by distributing to controlled of assets in exchange for all of the outstanding_stock of controlled followed by distributing’s distribution of c shares of controlled stock to shareholder in exchange for d shares of shareholder 1’s distributing stock followed by distributing’s distribution of e shares of controlled stock to shareholder in exchange for all of shareholder 4’s distributing shares will be a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 distributing will not recognize any gain_or_loss on its transfer of property to controlled in exchange for controlled stock sec_361 controlled will not recognize any gain_or_loss on the receipt of assets from distributing in exchange for controlled stock sec_1032 controlled 3’s basis in each asset received from distributing will be the same as the basis of that asset in the hands of distributing immediately before its transfer sec_362 controlled 3’s holding_period in each asset received from distributing will include the period during which distributing held that asset sec_1223 distributing will not recognize any gain_or_loss on the distribution of all the controlled stock to shareholder and shareholder in exchange for a portion of shareholder 1’s distributing stock and all of shareholder 4’s distributing stock sec_361 shareholder and shareholder will not recognize any gain_or_loss and will not otherwise include amount in income on their receipt of shares of controlled stock in exchange for distributing stock sec_355 the basis of the controlled stock in the hands of shareholder and shareholder immediately_after_the_exchange will be the same as that shareholder’s basis in the distributing stock held and surrendered immediately before the exchange sec_358 the holding_period of the controlled stock received by shareholder and shareholder will include the holding_period of the distributing stock exchanged therefore provided the distributing stock is held as a capital_asset on the date of the distribution sec_1223 plr-149550-08 earnings_and_profits if any will be allocated between distributing and controlled in accordance with sec_312 and sec_1_312-10 based upon the facts submitted and the representations made we conclude the momentary ownership by distributing of the stock of the controlled corporations as part of the reorganization under sec_368 will not cause the controlled corporations to have ineligible shareholders for any portion of their first taxable_year under sec_1361 if each controlled_corporation otherwise meets the requirements of sec_1361 each controlled_corporation will be eligible to make an election under sec_1362 to be classified as a subchapter_s_corporation for the first taxable_year such election is made effective immediately after the distribution caveats we express no opinion about the tax treatment of the proposed transaction under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings in particular no opinion is expressed regarding i ii iii whether the distributions satisfy the business_purpose requirement of sec_1_355-2 whether the distributions are being used principally as a device for the distribution of earnings_and_profits of distributing or controlled see sec_355 and sec_1_355-2 whether the distributions are part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in distributing or controlled see sec_355 and sec_1_355-7 iv whether distributing is a valid s_corporation or whether controlled controlled or controlled is otherwise eligible to be an s_corporation procedural statement this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement plr-149550-08 by attaching a statement to their return that provides the date and control number of this letter_ruling sincerely richard m heinecke assistant to the branch chief branch office of associate chief_counsel corporate
